187 F.3d 1045 (9th Cir. 1999)
BLUE CROSS OF CALIFORNIA, Plaintiff-Appellant,v.ANESTHESIA CARE ASSOCIATES MEDICAL GROUP, INC.,Defendant-Appellee.BLUE CROSS OF CALIFORNIA, Plaintiff-Appellant,v.ANESTHESIOLOGY CONSULTANTS OF CONTRA COSTA COUNTY MEDICAL GROUP, INC.,  Defendant-Appellee.BLUE CROSS OF CALIFORNIA, Plaintiff-Appellant,v.KERN BONE AND JOINT SPECIALISTS, INCORPORATED, Defendant-Appellee.BLUE CROSS OF CALIFORNIA, Plaintiff-Appellant,v.BEAVER MEDICAL CLINIC, INC., Defendant-Appellee.
No. 98-15258  No. 98-15257  No. 98-15843  No. 98-55884
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted March 12, 1999Filed August 27, 1999

James H. Fleming, Fleming & Phillips, Walnut Creek, California, for the petitioner-appellant.
Edward P. Sangster, McKenna & Cuneo, San  Francisco, California, for the respondents-appellees.
Appeals from the United States District Court for the Northern District of California Maxine M. Chesney, District Judge, Presiding.D.C. No. CV 97-01654 MMC, CV 97-01655 MMC.
Appeal from the United States District Court for the Eastern District of California  Garland E. Burrell, Jr., District Judge, Presiding. D.C. Nos. CV-97-00841 GEB
Appeal from the United States District Court for the Central District of California  Consuelo B. Marshall, District Judge, Presiding. D.C. No. CV 97-03425 CBM.
Before: John T. Noonan and A. Wallace Tashima, Circuit Judges, and Jane A. Restani,  Court of International Trade Judge.*  Opinion by Judge Tashima
OPINION
TASHIMA, Circuit Judge:


1
We are asked to determine whether the claims of medical  providers against a health care plan for breach of their provider agreements are preempted by the Employee Retirement  Income Security Act of 1974 ("ERISA"), 29 U.S.C. S 1001 et  seq. We conclude that the fact that these medical providers  obtained assignments of benefits from beneficiaries of  ERISA-covered health care plans does not convert their  claims into claims for benefits under ERISA-covered health  care plans, and that the medical providers' claims do not otherwise fall within ERISA's express preemption clause,  S 514(a), 29 U.S.C. S 1144(a). We, therefore, affirm the judgments of the district courts dismissing these actions for lack of subject matter jurisdiction.

I. FACTUAL AND PROCEDURAL BACKGROUND
A. Medical Provider Agreements

2
This litigation arises from a fee dispute between four medical providers -- Anesthesia Care Associates Medical Group,  Inc. ("Anesthesia Care"), Anesthesiology Consultants of Contra Costa County Medical Group, Inc. ("Anesthesiology  Consultants"), Kern Bone and Joint Specialists, Incorporated ("Kern Bone"), and Beaver Medical Clinic, Inc. ("Beaver  Medical") (collectively "Providers") -- who participate in the  Prudent Buyer Plan, a medical care plan offered by Blue  Cross of California ("Blue Cross"). As of July, 1997, the Prudent Buyer Plan had more than two million members; approximately 39 percent of these members were provided the  Prudent Buyer Plan by their private employers as part of the  employees' health benefit coverage, and approximately 61  percent were either individual subscribers or were provided  the Plan by government employers or special California state  programs.


3
As part of the Prudent Buyer Plan, Blue Cross enters into  a standardized contract, the Participating Physician Agreement (the "provider agreement"), with physicians. More than  30,000 physicians, including those affiliated with the Providers, have entered into one or the other of two versions of the  provider agreement.1 Under these provider agreements, Blue  Cross agrees to identify the participating physicians in the  information materials it distributes to members of the Prudent  Buyer Plan and to direct its subscribers to these physicians. In  turn, the physicians agree to accept payment from Blue Cross  for services rendered to Prudent Buyer Plan subscribers  according to specified fee schedules.


4
Under the Prudent Buyer Plan, the patient is largely  removed from the medical billing and payment process. In the  provider agreements, the physician agrees to "seek, accept  and maintain evidence of assignment for the payment of Medical Services provided to Members by PHYSICIAN under the applicable Prudent Buyer Benefit Agreement." (Provider  Agreements S 4.2.) As to payment, the provider agreements  state that "PHYSICIAN shall seek payment only from BLUE  CROSS for the provision of Medical Services," except pursuant to specified exceptions. (Id. SS 6.1-6.10.) The provider  agreements also state that "PHYSICIAN agrees to accept the  fee schedule as provided in Exhibit B, attached and made part  of this Agreement or PHYSICIAN's covered billed charges,  whichever is less, as payment in full for all Medical Services  provided to Members." (Id. S 6.6.)2 The provider agreements  further provide for review of new fee schedules by the Blue  Cross Physician Advisory/Relations Committee prior to  adoption.3


5
The provider agreements include arbitration provisions, in  which the parties agree to submit disputes concerning the  terms of the provider agreement to arbitration. The agreements specify that California law governs their construction  and enforcement. (Id. S 13.10.) Each of the Providers has some patients who are enrolled  in the Prudent Buyer Plan as part of a health benefit plan covered by ERISA.

B. Proceedings

6
The dispute between the Providers and Blue Cross relates  to changes in the fee schedules that Blue Cross allegedly  made in 1993, 1994, and 1995. Viewing their claims as rais- ing common questions of law and fact, in March, 1997, the  Providers submitted a joint written demand for arbitration of  this dispute in a consolidated arbitration proceeding for themselves and other similarly situated physicians. Blue Cross was  amenable to arbitration, but only to individual arbitrations  with each provider, not to a consolidated class arbitration.


7
In May, 1997, Blue Cross filed petitions to compel arbitration under the Federal Arbitration Act ("FAA"), 9 U.S.C. S 4,  against each of the Providers in the United States District  Courts in California. In these petitions, Blue Cross asserted  federal subject matter jurisdiction under ERISA and the FAA.  Shortly thereafter, the Providers filed a joint class action complaint against Blue Cross in the California Superior Court for  the City and County of San Francisco, alleging that Blue  Cross had breached its provider agreements with the Providers by improperly amending the fee schedules, and had violated its implied duty of good faith and fair dealing under  California law.


8
On June 6, 1997, Blue Cross removed the Providers' state  court action to the United States District Court for the Northern District of California. On November 21, 1997, the Northern District Court granted the Providers' motion to remand  the removed action back to San Francisco Superior Court and  to dismiss Blue Cross' petitions to compel individual arbitration with Anesthesia Care and Anesthesiology Consultants for  lack of subject matter jurisdiction. On April 1 and 6, 1998, the  Central District and Eastern District Courts, respectively, granted Beaver Medical's and Kern Bone's motions to dismiss Blue Cross' petitions to compel arbitration for lack of  subject matter jurisdiction.4


9
The federal district courts' decisions dismissing Blue  Cross' petitions rejected Blue Cross' argument that, by virtue  of the assignments of benefits under the Prudent Buyer Plan  to the Providers from their patients, some of whom had their  subscriptions in the Prudent Buyer Plan through ERISAcovered health benefit plans, the Providers' claims fell within  ERISA's civil enforcement provision, S 502(a), 29 U.S.C.  S 1132(a).


10
The district court for the Northern District also rejected  Blue Cross' argument that the Providers' claims "relate[d] to"  an ERISA-covered plan under S 514(a) of ERISA, 29 U.S.C.  S 1144(a), ERISA's express preemption clause. The only  other federal statute invoked in Blue Cross' petitions was the  FAA. Because the FAA does not provide an independent  basis for jurisdiction, see Moses H. Cone Mem'l Hosp. v.  Mercury Constr. Corp., 460 U.S. 1, 25 n.32 (1983), the district courts dismissed the petitions for lack of subject matter  jurisdiction. Blue Cross appeals each of the federal district  court's decisions dismissing its petitions to compel arbitration. We have jurisdiction over these appeals pursuant to 28  U.S.C. S 1291, and we affirm the judgments of the district  courts.

II. STANDARD OF REVIEW

11
We review the district courts' decisions regarding ERISA  preemption ofstate law de novo, see Operating Eng'rs Health  & Welfare Trust Fund v. JWJ Contracting Co., 135 F.3d 671,  675 (9th Cir. 1998); WSB Elec., Inc. v. Curry , 88 F.3d 788,  791 (9th Cir. 1996), as we review questions of subject matter  jurisdiction de novo. See Geweke Ford v. St. Joseph's Omni  Preferred Care Inc., 130 F.3d 1355, 1357 (9th Cir. 1997).

III. DISCUSSION

12
It is well established that the FAA does not, on its own,  provide a basis for federal question jurisdiction. See  Southland Corp. v. Keating, 465 U.S. 1, 15 n.9 (1984); Moses  H. Cone, 460 U.S. at 25 n.32; Kehr v. Smith Barney, Harris  Upham & Co., 736 F.2d 1283, 1287 (9th Cir. 1984) (S 4);  Garrett v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 7 F.3d  882 (9th Cir. 1993) (S 10). Rather, S 4 of the FAA "provides  for an order compelling arbitration only when the federal district court would have jurisdiction over a suit on the underlying dispute; hence, there must be diversity of citizenship or  some other independent basis for federal jurisdiction before  the order can issue." Moses H. Cone, 460 U.S. at 25 n.32.


13
Blue Cross argues that the Providers' claims are preempted  by ERISA, which thereby provides a basis for subject matter  jurisdiction, because they fall within ERISA's civil enforce- ment provision, S 502(a), 29 U.S.C. S 1132(a), and express  preemption clause, S 514(a), 29 U.S.C. S 1144(a). We hold  that the Providers' claims are not preempted by ERISA; therefore, that the district courts properly dismissed Blue Cross'  petitions for lack of subject matter jurisdiction.5

A. ERISA S 502(a)

14
Blue Cross' overriding contention is that the Providers'  right to receive reimbursement from Blue Cross depends upon  the assignment of the right to benefits for payment for medical services from their patients, some of whom are beneficiaries of ERISA-covered health plans, and therefore that the  Providers' claims regarding the fee provisions in their provider agreements are claims for benefits under the terms of  ERISA benefit plans and fall within S 502(a)(1)(B). We hold  that the Providers' claims, which arise from the terms of their  provider agreements and could not be asserted by their  patient-assignors, are not claims for benefits under the terms  of ERISA plans, and hence do not fall within S 502(a)(1)(B).


15
Under ERISA S 502(a)(1)(B), a civil action may be  brought by an ERISA plan participant or beneficiary seeking  to "recover benefits due to him under the terms of his plan,  to enforce his rights under the terms of the plan, or to clarify  his rights to future benefits under the terms of the plan." 29  U.S.C. S 1132(a)(1)(B). Blue Cross contends that our decision  in Misic v. Building Serv. Employees Health & Welfare Trust,  789 F.2d 1374 (9th Cir. 1986), is dispositive of our analysis under S 502(a). We disagree.


16
In Misic, a dentist rendered dental services to beneficiaries  of an ERISA plan that provided dental benefits of 80 percent  of the cost of their dental care. See id. at 1376. The beneficiaries assigned their rights to reimbursement to the dentist who  in turn billed the plan directly. When the plan did not pay 80  percent of the dentist's bill, the dentist sued to recover the  deficiencies in payment. See id. The court held that unlike  pension benefits, which may not be assigned to others, see  ERISA S 206(d), 29 U.S.C. S 1056(d), ERISA does not prohibit the assignment by a beneficiary of his or her right to  reimbursement under a health care plan to the health care provider. See id. at 1377. The Misic court further held that  because a health care provider-assignee stands in the shoes of  the beneficiary, such a provider has standing to sue under  S 502(a)(1)(B) to recover benefits due under the plan. Accordingly, as we later commented, Misic "affirmed the principle  that ERISA preempts the state law claims of a provider suing  as an assignee of a beneficiary's rights to benefits under an  ERISA plan." The Meadows v. Employers Health Ins., 47  F.3d 1006, 1008 (9th Cir. 1995).


17
Misic does not address, much less control, the circumstances presented here. In Misic, the provider had no contractual agreement with his patient's health benefit plan, such as  a provider agreement, specifying his fee entitlements. It is  clear in Misic that the provider sought, as an assignee, to  recover reimbursement due to his assignors under the terms of the benefit plan; indeed, the terms of the benefit plan were the  provider's only basis for his reimbursement claim. Here, in  contrast, the Providers and Blue Cross have executed provider agreements, and it is the terms of the provider agreements that  Providers contend Blue Cross has breached. Indeed, the Providers are asserting contractual breaches, and related violations of the implied duty of good faith and fair dealing, that  their patient-assignors could not assert: the patients simply are  not parties to the provider agreements between the Providers  and Blue Cross. The dispute here is not over the right to payment, which might be said to depend on the patients' assignments to the Providers, but the amount, or level, of payment,  which depends on the terms of the provider agreements.


18
Blue Cross also argues that the reference in the provider  agreements to "PHYSICIAN's covered billed charges " shows  that the Providers' claims depend on the interpretation of the  terms of the plan. As noted above, this phrase appears in version B of the provider agreements:


19
PHYSICIAN agrees to accept the fee schedule as provided in Exhibit B, attached to and made part of this Agreement, or PHYSICIAN's covered billed charges, whichever is less, as payment in full for all Medical Services provided to Members.


20
(Provider Agreement S 6.6.) But the Providers' claims arise  from Blue Cross' alleged breach of the provider agreements'  provisions regarding fee schedules, and the procedure for setting them, not what charges are "covered" under the Prudent Buyer Plan. The Providers' claims, therefore, do not rest upon  this term of the Prudent Buyer Plan. Where the meaning of a  term in the Plan is not subject to dispute, the bare fact that the  Plan may be consulted in the course of litigating a state-law  claim does not require that the claim be extinguished by  ERISA's enforcement provision. Cf. Livadas v. Bradshaw,  512 U.S. 107, 123-25 (1994) (stating rule that need to refer to  collective bargaining agreement did not bring claims within  S301, the enforcement provision of the Labor-ManagementRelations Act ("LMRA"), 29 U.S.C. S 185).6


21
In view of the fact that, although beneficiaries of  ERISA-covered plans have assigned their rights to reimbursement to the Providers, the Providers are asserting state law  claims arising out of separate agreements for the provision of  goods and services, we find no basis to conclude that the mere  fact of assignment converts the Providers' claims into claims  to recover benefits under the terms of an ERISA plan.  Accordingly, we agree with the district courts that the Providers' claims do not fall within ERISA's enforcement provision.

B. ERISA S 514

22
Blue Cross also argues that the Providers' claims are preempted by ERISA's express preemption clause, ERISA  S 514(a), 29 U.S.C. S 1144(a), on the grounds that the Providers' claims will impose economic burdens on ERISA plans  (and their beneficiaries), and that their claims implicate relationships regulated by ERISA. We find neither argument per- suasive.


23
ERISA's express preemption clause provides that  ERISA preempts "any and all State laws insofar as they may  now or hereafter relate to any employee benefit plan " governed by ERISA, with exceptions not relevant here. See  ERISA 514(a), 29 U.S.C. S 1144(a). The Supreme Court's  efforts at interpreting the "relate to" language in S 514(a) have  yielded the following two-part test: "A law `relate[s] to' a  covered employee benefit plan for the purposes ofS 514(a) `if  it [1] has a connection with or [2] reference to such a plan.' "  California Div. of Labor Standards Enforcement v. Dillingham Constr., 519 U.S. 316, 324 (1997) (quoting District  of Columbia v. Greater Wash. Bd. of Trade, 506 U.S. 125,  129 (1992) (quoting Shaw v. Delta Air Lines, Inc., 463 U.S.  85, 96-97 (1983))).


24
Blue Cross argues that under the administrative services  agreements it has with some ERISA plans, higher payments  to the Providers under the provider agreements would be paid  directly, dollar for dollar, by the ERISA plans. Blue Cross  also notes that, in general, higher payments to providers will  result in higher costs for ERISA plans, and increased copayment liability for ERISA beneficiaries. We conclude that,  under New York State Conference of Blue Cross & Blue  Shield Plans v. Travelers Ins. Co., 514 U.S. 645, 655 (1995),  and DeBuono v. NYSA ILA Med. and Clinical Servs. Fund,  520 U.S. 806 (1997), the economic effects that the Providers'  claims might have on ERISA plans are not sufficient for preemption to occur.


25
In Travelers, the Supreme Court held that a New York  state law that required hospitals to collect surcharges, in addition to normal charges, from patients covered by commercial  insurers, but not from patients insured by Blue Cross/Blue  Shield plans, did not "relate to" employee benefit plans. See  514 U.S. at 649. The Court responded, in some detail, to arguments that these surcharges had the requisite "connection  with" ERISA plans because they imposed economic costs on  ERISA plans. See id. at 659-62. The Court noted that  although the surcharges make Blue Cross plans more attractive as insurance alternatives and may affect a plan's choice  of insurers, they have only an indirect economic influence and  do not "bind plan administrators to any particular choice and  thus function as a regulation of an ERISA plan itself." Id. at  659. The Court reasoned that the surcharges were not different than a wide array of other state laws, such as quality standards set by states for hospital services and workplace  regulation, all of which will "indirectly affect what an ERISA  or other plan can afford to get for its money." Id. at 660-61.


26
Only where the indirect economic impact of the state law is  "acute," so as to force an ERISA plan to adopt a "certain  scheme of substantive coverage or effectively restrict its  choice of insurers," might a state law imposing only economic  effects on ERISA plans be preempted under S 514(a). Id. at  668.


27
Relying on these principles, the Court in DeBuono held that a New York state tax imposed on hospitals did not "relate to"  ERISA plans when it was imposed on hospitals owned by an  ERISA plan. See 520 U.S. at 815-816. Even though the economic impact of the tax on the ERISA plan owned hospitals  was "direct," the Court concluded that the tax was not preempted because its impact on the plans was, in relevant  respects, no different than if the tax had been imposed on a  hospital from which an ERISA plan purchased services. See  id. at 816. The higher costs might have forced the plan to  decide whether to cover a more limited range of services, or  perhaps charge more to plan members, but those economic  impacts were not acute in the sense identified in Travelers,  and thus insufficient to require preemption. See id. at 816 &  n.16. "Any state tax, or other law, that increases the cost of  providing benefits to covered employees will have some  effect on the administration of ERISA plans, but that simply  cannot mean that every state law with such an effect is preempted by the federal statute." Id. at 816.


28
The Providers' state contract and implied covenant  claims, if successful, may increase the costs that ERISA plans  pay for medical benefits, which may, in turn, result in higher  costs of benefits for employees, or a choice to reduce the  range of coverage. Cf. id. at 816 (suggesting impact of  increased rates for beneficiaries or more limited range of covered services does not justify preemption). But there is no  contention here that the economic impact of these contractual  claims will be so acute as to force an ERISA plan to adopt a  certain scheme of substantive coverage. See Travelers, 514  U.S. at 668. Thus, under DeBuono and Travelers, the eco- nomic impact that may result from the Providers' claims  against Blue Cross does not justify preempting the Providers'  state law claims.


29
Blue Cross also argues that the Providers' state law  claims encroach on relationships governed by ERISA. Blue  Cross correctly points out that subsequent to Travelers,  DeBuono, and Dillingham Construction, we have continued  to rely on a "relationship" test to determine the scope of  ERISA's express preemption clause, a test formulated in  General Am. Life Ins. Co. v. Castonguay, 984 F.2d 1518,  1521-22 (9th Cir. 1993). See, e.g., Geweke Ford, 130 F.3d at  1358 (relying on Castonguay's "relationship" test). Under this  test, we look to whether the state law encroaches on relationships regulated by ERISA, such as between plan and plan  member, plan and employer, and plan and trustee. See  Castonguay, 984 F.2d at 1521-22; Geweke Ford , 130 F.3d at  1358-59.


30
Blue Cross contends that under this test, the Providers'  claims are preempted because: (1) they rely on the construction of terms in ERISA plans; (2) they are intertwined with  beneficiaries' ERISA benefits; and (3) under one of Blue  Cross' administrative service agreements, it is responsible for  reviewing claim appeals of ERISA plan beneficiaries. The  first contention has already been addressed by our discussion  of ERISA's civil enforcement provision. The Providers'  claims do not involve construction of the terms of ERISAcovered benefit plans. As for the second contention, because there is no claim that beneficiaries have not received their full  benefits under the plans, or any argument that interpretation  of the provider agreements will somehow work a change in  the benefits to which beneficiaries will be entitled under  ERISA-covered plans, the Providers' claims do not encroach  on the relationship between beneficiary and plan.


31
The fact that Blue Cross may be responsible for  reviewing claim appeals for one ERISA plan also does not  suggest that the Providers' state contract claims against Blue  Cross encroach on relationships governed by ERISA. Even if  Blue Cross is viewed as an ERISA fiduciary in its handling  of claim appeals, that still does not imply that the Providers'  state law claims against it implicate ERISA-governed relationships. The Providers' claims concern only promises that  Blue Cross made as a health care plan provider to its participating physicians. They do not touch on Blue Cross' fiduciary  status, or any claims that a beneficiary may make against Blue  Cross in that capacity.


32
Reference to the objectives of ERISA's express preemption clause confirms that the Providers' claims do not  come within its scope. The Supreme Court stated that Congress' aims in passing ERISA's preemption provision were:


33
to ensure that plans and plan sponsors would be sub ject to a uniform body of benefits law; the goal was to minimize the administrative and financial burden of complying with conflicting directives among  States or between States and the Federal Govern ment . . . , [and to prevent] the potential for conflict in substantive law . . . requiring the tailoring of plans and employer conduct to the peculiarities of the law of each jurisdiction.


34
Travelers, 514 U.S. at 656-57 (quoting Ingersoll-Rand Co. v.  McClendon, 498 U.S. 133, 142 (1990)). The "thrust of the  pre-emption clause . . . was to avoid a multiplicity of regulation in order to permit the nationally uniform administration  of employee benefit plans." Id. at 657. But because the Providers' claims arise from contracts that a health care provider  makes with its medical providers, the difficulties that Congress sought to avoid with ERISA's preemption clause are not  implicated here. The state law that the Providers invoke does  not create an alternative enforcement mechanism for securing  benefits under the terms of ERISA-covered plans. And, as the  Travelers decision illustrates, the economic effects that the  Providers' claims might have on the plans does not imply that  the claims interfere with the field of benefits law that Congress sought to occupy with ERISA. As with many state laws  of general applicability, the Providers' state law claims thus  have only a "tenuous, remote, or peripheral connection with  covered plans," Travelers, 514 U.S. at 661 (internal quotation  omitted), and therefore are not preempted. Hence, we conclude that the Providers' state law claims do not "relate to" an  ERISA-covered employee benefit plan under S 514(a) of  ERISA. Accordingly, the district courts properly dismissed  Blue Cross' petitions to compel arbitration for lack of subject  matter jurisdiction, and we need not address Blue Cross' argu- ments concerning the enforcement of the arbitration provisions in the provider agreements.

IV. CONCLUSION

35
To summarize, we hold that the claims of the Providers  against Blue Cross for the breach of the provider agreements  and violation of implied covenants associated with those  agreements do not fall within the scope of ERISA's enforcement provision, S 502(a), 29 U.S.C. S 1132(a), and do not  otherwise "relate to" an ERISA plan within the meaning of  ERISA's express preemption clause, S 514(a), 29 U.S.C.  S 1144(a). Therefore, the respective district courts properly  determined that they lacked subject matter jurisdiction over  Blue Cross' petitions to compel arbitration.


36
The judgment of the district court in each of these cases is  AFFIRMED.



Notes:


*
 The Honorable Jane A. Restani, United States Court of International Trade Judge, sitting by designation.


1
 Beaver Medical and Kern Bone entered into the same version of the  provider agreement ("version A"); Anesthesia Care and Anesthesiology  Consultants entered into a different version ("version B"). Where there are  differences in language between the two versions relevant to our discussion, those differences are noted.


2
 Version A of the provider agreement does not include the word  "covered."


3
 Version A of the provider agreement states:
Prior to April 1 of each year, BLUE CROSS shall publish a fee schedule which shall be effective on the following August 1. The fee schedule shall be reviewed for comment by the Blue Cross Physician Advisory Committee prior to adoption.
(S 6.7.) Version B of the provider agreement states:
Each year, BLUE CROSS shall publish the applicable fee sched ule and the date on which such fee schedule, if different from the existing schedule, shall become effective. The fee schedule shall be made available for comment by the Blue Cross Physician Relations Committee prior to adoption.
(S 6.7.)


4
 After these dismissals of Blue Cross' petitions by the federal courts,  the Providers and Blue Cross filed cross-petitions to compel arbitration on  a class and individual basis, respectively, in the remanded San Francisco  Superior Court action. On July 14, 1998, the Superior Court granted the  Providers' petition to compel class arbitration and denied Blue Cross'  request to compel individual arbitrations. The state court, however,  reserved for future determination certification of the class and issues concerning class administration.


5
 We recognize that there is a substantial body of case law which holds  that the existence of a federal question in the underlying dispute is not sufficient to create subject matter jurisdiction over a petition to compel arbitration under S 4 of the FAA, 9 U.S.C. S 4. See, e.g., Westmoreland  Capital Corp. v. Findlay, 100 F.3d 263, 268-69 (2d Cir. 1996) (holding  that neither S 4 of the FAA nor the federal character of the underlying dispute creates subject matter jurisdiction); Smith Barney, Inc. v. Sarver, 108  F.3d 92, 94 (6th Cir. 1997) ("Our cases have made clear . . . that the Federal Arbitration Act does not supply an independent basis for federal jurisdiction, nor does the federal nature of the underlying claims that were  submitted to arbitration."); Prudential-Bache Secs., Inc. v. Fitch, 966 F.2d  981, 986-88 (5th Cir. 1992) (reasoning that, in view of the history of FAA  and the well-pleaded complaint rule, nature of underlying dispute is not  relevant to determining federal jurisdiction under FAA S 4); see also  Kasap v. Folger Nolan Fleming & Douglas, Inc., 166 F.3d 1243, 1246-47  (D.C. Cir. 1999) (noting that weight of authority suggests that even where  underlying dispute could have been brought in federal court, there is no  federal jurisdiction under FAA S 4).
If the Westmoreland doctrine were the established law in the Ninth Circuit, it would provide an additional basis to conclude that there is no subject matter jurisdiction over Blue Cross' petitions. Because we conclude,  however, that federal question jurisdiction is lacking in the underlying dispute, we find it unnecessary to address whether we should embrace the  Westmoreland construction of the S 4 of the FAA, an issue discussed neither by the parties nor the district courts in the cases at bench.


6
 The Supreme Court has relied on decisions construing LMRA's civil enforcement provision, S 301, in construing ERISA's enforcement provision. See Metropolitan Life Ins. Co. v. Taylor , 481 U.S. 58, 64-65 (1987)  (construing ERISA S 502(a) in accordance with LMRA S 301).